United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-3955
                          ___________________________

                                      Chad DuBois

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

   Michael Joe Hanvey, Physician’s Assistant, Mike Durfee State Prison, in his
  individual and official capacities; Dr. Melvin Wallinga, Chief Physician, Mike
 Durfee State Prison, in his individual and official capacities; Dr. Mary Carpenter,
Employee of South Dakota Department of Health, in her individual and official capacities

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                    for the District of South Dakota - Sioux Falls
                                    ____________

                             Submitted: August 29, 2017
                              Filed: September 5, 2017
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       In this pro se 42 U.S.C. § 1983 action, Chad DuBois appeals after the district
     1
court adversely granted summary judgment on his claim that defendants were
deliberately indifferent to his serious medical needs. He argues that the district court
erred in granting defendants summary judgment, and abused its discretion in denying
his motions for leave to amend his complaint, appointment of counsel, and discovery.

       Having carefully reviewed the record and the parties’ arguments on appeal, we
conclude that the district court properly granted summary judgment. See Beaulieu
v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (grant of summary judgment is
reviewed de novo, viewing record in light most favorable to nonmovant); Vaughan
v. Lacey, 49 F.3d 1344, 1346 (8th Cir. 1995) (disagreement over proper course of
treatment is not actionable under Eighth Amendment). We further conclude that the
district court did not abuse its discretion in denying DuBois’s motion for leave to
amend the complaint, because the proposed amendment would not have altered the
analysis. See Kozlov v. Associated Wholesale Grocers, Inc., 818 F.3d 380, 395 (8th
Cir. 2016) (denial of motion to amend complaint is reviewed for abuse of discretion).
Finally, we conclude that the district court did not abuse its discretion in denying
DuBois’s motions for appointed counsel and discovery. See Toben v. Bridgestone
Retail Operations, LLC, 751 F.3d 888, 895 (8th Cir. 2014) (district courts have wide
discretion in handling discovery matters); Stevens v. Redwing, 146 F.3d 538, 546
(8th Cir. 1998) (denial of request for appointed counsel is reviewed for abuse of
discretion). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




         1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                          -2-